MEMORANDUM OPINION
                                              No. 04-11-00353-CV

                                   IN THE INTEREST OF E.P., a Child

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-PA-02823
                              Honorable Richard Garcia, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Phylis J. Speedlin, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 25, 2012

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights to E.P.1

The trial court terminated appellant’s parental rights based on two grounds set forth in Texas

Family Code section 161.001. See TEX. FAM. CODE ANN. § 161.001(1)(N), (O) (West Supp.

2010). The trial court also terminated appellant’s parental rights based on the mental health

grounds set forth in Texas Family Code section 161.003. Id. at § 161.003 (West 2008). Finally,

the court determined termination was in E.P.’s best interest. Id. at §§ 161.001(2), 161.003(a)(5).




1
 This court previously affirmed a separate trial court order terminating appellant’s parental rights to her other seven
children. In re J.D.L., No. 04-11-00055-CV, 2011 WL 3328719, at *1 (Tex. App.—San Antonio Aug. 3, 2011, no
pet.).
                                                                                     04-11-00353-CV


       Appellant’s court-appointed attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced. Therefore,

counsel concludes the appeal is without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). See In re R.R., No. 04–03–00096–CV, 2003 WL 21157944, at

* 4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in appeal from

termination of parental rights). Counsel has attempted to provide appellant with a copy of the

brief and inform her of her right to review the record and of her right to file a pro se brief. This

court also has attempted to contact appellant, but all mail has been returned as “undeliverable.”

Appellant has not filed a pro se brief.

       After reviewing the record, we agree that the appeal is frivolous and without merit. The

judgment of the trial court is affirmed, and counsel’s motion to withdraw is granted. See Nichols

v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n. 1 (Tex. App.—San Antonio 1996, no pet.); see also In re J.D.L., 2011 WL 3328719,

at *1 (affirming judgment despite inability to inform appellant of rights pursuant to Anders).

                                                  Catherine Stone, Chief Justice




                                                -2-